PeR Cueiam.
The presiding judge was of opinion that when the defendant Garland platted and subdivided the property and indicated thereon the location and boundaries of Jeffress Avenue and the place where the avenue ended, and made announcement at the sale of the property that the reserved strip was to be kept for the use and benefit of the purchasers, Garland dedicated the reserved strip to their use and to the use of their successors in title. His Honor held that as the defendant Polansky had purchased with notice the restraining order should be continued to the hearing. We concur in the conclusion that the injunction should be continued, and affirm the judgment.
Affirmed.